Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 with dependent claims 2-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an extension like of the second wire passage, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 1 claims that there is a “wire fixing part that is provided on an extension line of the second wire passage.” However, explicit mention of an “extension line of the second wire passage” was not found in the specification of the pending invention. It is assumed this is to mean that the wire fixing part is in line with the second wire passage, however there is not sufficient information in the specification to verify this assumption.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No.: 2018/0345481) in view of Lindemann (US Pub No.: 2019/0209412) and Ciocarlic (US Pub No.: 2019/0060099).
Regarding claim 1, Cho (US Pub No.: 2018/0345481) would teaches a wearable hand robot comprising (as per the abstract): at least one first wire disposed to extend toward a distal end portion of a finger and change an extension direction to a direction toward a root of the finger (being the first wire part 10 in [0020] that is disclosed as changing the extension direction of a finger, as per the abstract); a second wire (being part 20 in [0020]) disposed to extend toward the distal end portion of the finger along the back of the finger (shown in figure 2, wherein part 20 extends distally from the hand to the end of the finger on the back of the hand and finger); a finger strap having a plurality of finger holders mutually connected along a lengthwise direction of the finger (being the finger strap disclosed in the abstract. This is disclosed as being part 210 in [0022], which extends in a lengthwise direction of a finger in figure 4 with a bending part 220 that holds the two straps together in the index and middle finger, that is shown in figure 4), wherein each of the plurality of finger holders includes a finger 
However, Cho does not teach a pair of finger grips protruding from the finger mounting part so as to be opposite to each other and having a first wire passage formed therein through which the first wire moves, the pair of finger grips being configured to grip the finger while partially surrounding the finger. Instead, Lindemann (US Pub No.: 2019/0209412) would teach a pair of finger grips (shown in figure 2a from parts 26 and 27) protruding from the finger mounting part (these parts protrude from the finger mounting part 211. Additionally, it is argued that parts 26 and 27 can be added to the device of Cho such that they are protruding from the inner edge of the mounting part 211 of Cho) and having a first wire passage formed therein through which the first wire moves (being part 211 of Cho that can be implemented on finger grips of Lindemann as the wire passage is part of the finger mounting part of Cho), the pair of finger grips being configured to grip the finger while partially surrounding the finger (as per figures 2a and 2b of Lindemann, parts 26 and 27 will partially surround the figure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the finger grips of Lindemann into the device of Cho for the purpose of providing a means to attach the device of Cho to the finger of Cho in a fashion that is releasable, as disclosed in [0066]. The parts 26 and 27 of Lindemann are disclosed as being releasable securing and/or bearing means in [0066] which id disclosed as being able to releasably secure the finger to the device while also allowing for the dimensions to be adjusted for to better fit the 
 Cho in view of Lindemann also does not teach a wire fixing part that is provided on an extension line of the second wire passage. Instead, Ciocarlic (US Pub No.: 2019/0060099) does teach a wire fixing part (figure 1 parts 260, 270, 280, with each part being at the end of a different finger) that is provided on an extension line of the second wire passage (said parts 260, 270, and 280 can be provided along the extension line of part 20 by the distal ends of the thumb, index, and middle fingers of the pending device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire fixing parts of Ciocarlic (being the guides 260, 270, 280 in [0021]) into the combination of Cho and Lindemann as these parts will act as a means to secure the second wire 20 of Cho to the hand worn device of Cho (as parts 260. 270, and 280 are used to attach the exotendos of Ciocarlic to the glove therein). This would be beneficial as this would serve as an additional means to secure the wire to the device of Cho to increase the stability of the wires as they impart a motion onto the hand of the user of Cho. 
Regarding claim 2, Cho in view of --- Lindmann and Ciocarlic teach the wearable hand robot of claim 1, with Cho further comprising: a mounting means configured to mount the back-of-hand support part and the palm support part on the hand (this is performed via part 234 in figures 2 and 3, which is called the buckle part 234 in [0024]).
Regarding claim 3, Cho in view of --- Lindmann and Ciocarlic teach the wearable hand robot of claim 2, wherein Cho teaches that the mounting means (being part 234) includes: a band configured to connect the back-of-hand support part and the palm support part (part 234 appears to be an elongated band in figures 2 and 3, which is called the buckle part 234 in [0024]), the band having a plurality of locking recesses formed through the band (shown visually in figures 2 and 4); and a locking protrusion protruding from the back-of-hand support part or the palm support part, the locking protrusion being selectively fit into the plurality of locking 
Regarding claim 4, Cho in view of --- Lindmann and Ciocarlic teach the wearable hand robot of claim 1, with Cho further comprising: a finger tube for a thumb (figure 2 with the leftmost part 200. This is disclosed as being on the thumb in [0022]), the finger tube being attached to or detached from the thumb (it is assumed that, as this is a robotic device that is worn over a hand, the tube 200 can be detached from the thumb of the user).
However, Cho in view of Lindmann and Ciocarlic does not teach a band for the finger tube, the band having a plurality of auxiliary locking recesses formed therein, wherein the band supports the finger tube for the thumb; and an auxiliary locking protrusion protruding from the back-of-hand support part or the palm support part, the auxiliary locking protrusion being selectively fit into the plurality of auxiliary locking recesses of the band for the finger tube.
However, Cho does teach a different band (being part 234 in figure 1) having a plurality of auxiliary locking recesses formed therein (being the holes in part 234 in figure 1), wherein the band supports the finger tube for the thumb (this band can be integrated into the thumb portion of figure 1, which is the leftmost portion of the device in figure 1); and an auxiliary locking protrusion protruding from the back-of-hand support part or the palm support part (being the projections disclosed in [0025] to which part 234 would interface with), the auxiliary locking protrusion being selectively fit into the plurality of auxiliary locking recesses of the band for the finger tube (as per [0025], the holes of part 234 would interface with the projections to lock the band of the finger tube to the back of hand support 231). While this band does not interface with the thumb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a band 234 with the projections of [0025] of Cho into the thumb portion of Cho for the purpose of providing a means to connect the thumb portion of 
Regarding claim 5, Cho in view of --- Lindmann and Ciocarlic teach the wearable hand robot of claim 1, wherein Cho teaches that the finger strap includes two finger straps mounted on an index finger and a middle finger of a user (the finger straps part 210 are on the index and middle finger as per figure 2), respectively, and wherein the first wire is installed to pass through finger caps and the finger straps mounted on the index finger and the middle finger (as per [0022], the finger straps have wire tubes like the wire tube part 211 that is configured to allow a first wire to pass therethrough, also disclosed in [0022]).
Regarding claim 6, Cho in view of --- Lindmann and Ciocarlic teach the wearable hand robot of claim 1, wherein Cho teaches the finger strap is formed to be stretchable such that an interval between the finger holders adjacent to each other or an interval between the finger cap and the finger holder adjacent to each other is adjusted depending on a length of a user's finger (the finger straps will have a part 220 between the different parts 210, shown in figure 4, that is disclosed as being a bending unit in [0023]. This is disclosed as being able to adjust to a length of a user’s finger in [0023] as well).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No.: 2018/0345481) in view of Lindemann (US Pub No.: 2019/0209412) and Ciocarlic (US Pub No.: 2019/0060099) in further view of Bergelin (US Pub No.: 2013/0226350).
Regarding claim 7, Cho in view of Lindmann and Ciocarlic teach the wearable hand robot of claim 1. However, Cho in view of Lindmann and Ciocarlic does not teach a further comprising of: a tension measurement sensor provided on a moving path of at least one of the first wire and the second wire and configured to measure tension acting on at least one of the first wire and the second wire. Instead, Bergelin teaches a tension measurement sensor (at part 72 in figure 1, which is disclosed as a tension sensor in [0029]-[0030]) provided on the moving path of at least one of the first wire and second wire (part 72 is along a cable like member 30 in .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Pub No.: 2018/0345481) in view of Lindemann (US Pub No.: 2019/0209412) and Ciocarlic (US Pub No.: 2019/0060099) in further view of Sankai (US Pub No.: 2012/0029399).
Regarding claim 8, Cho in view of Lindmann and Ciocarlic would teach the wearable hand robot of claim 1. However, said combination does not further comprise: a joint angle measurement sensor provided on a moving path of at least one of the first wire and the second wire and configured to measure a joint angle of the finger depending on a length by which at least one of the first wire and the second wire moves. Instead, Sankai does teach a joint angle measurement sensor (being part 96 in [0119]) provided on a moving path of at least one of the first wire and the second wire (part 96 is along the moving path of part 50 in figure 2A and it is argued that the angle sensors can be placed along the moving path of the wires 10 and 20 of Cho) and configured to measure a joint angle of the finger depending on a length by which at least one of the first wire and the second wire moves (if placed along the moving path of the wires of Cho, it is argued that the angle sensor 96 of Sankai would detect the angle of said wires as said sensors are configured “for detecting the angle of the corresponding finger joint” . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding claim 1, Ewaldsson (US Pub No.: 2021/0161696) teaches a finger glove liner with a wire part 9 that passes through the finger members of the hand worn device. Ingvast (US Pub No.: 2010/0041521) teaches a hand worn finger glove with finger interfacing parts 3b and 3c in figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774